DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 255-273 as amended on 9/23/2020 are currently pending and under consideration on the merits.

Information Disclosure Statement
There is no statement as to materiality or the cumulative nature of any of the references in the 34 pages of IDS documents.  Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). Applicants submissions have been made without any statement as to the relevance, cumulative nature, or materiality of the references or any indication of the relevance or materiality of any the art cited therein.  These references and co-pending applications have been considered to the extent possible given the issues set forth above and the examiner's limited amount of time for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 265 and 273 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 265 and 273 recite “wherein the RPE cells: (a) have an average melanin content of 1-5 pg/cell;” but then in step (c) recite “an average melanin content greater than 8 pg/cell;”. Therefore, these claims recite broad and narrower ranges of melanin concentrations within the same claim which blurs the metes and bounds of the claim as it is not clear which recited range controls the scope of the claims. See M.P.E.P. § 2713.05(c). Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 255-273 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Schwartz et al. (The Lancet (Jan. 2012), 379(9817), 713-720 plus appended web supplement; Reference U).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of an average melanin concentration of 4.8 pg/cell for claims 265 and 273.
The teachings of Schwartz qualifies as prior art under pre-AIA  35 U.S.C. 102(a) and under the rebuttable presumption that Schwartz is the work of another based on the differences in authorship as compared to the instant application; see M.P.E.P. § 2132.01. See M.P.E.P. § 715.01(c), 716.10, and 2132.01 for guidance on submitting declarations under 37 CFR 1.131 to disqualify of Schwartz as available prior art. 
	Schwartz teaches a method of treating a human subject having either age-related macular degeneration or Stargardt’s disease, the method comprising: 1) differentiating human embryonic stem cells into retinal pigment epithelium (RPE) cells (p714, 1st paragraph under “Procedure”), 2) administering the human RPE cells to either the subretinal space or the pericentral macula not completely lost to disease with overlying photoreceptors in the retina of the human subjects (p714, paragraphs starting “For clinical studies…” and “We did pars plana vitrectomy…”), wherein the subjects showed an improvement in the BCVA score to hand motion up to 20/800 and the EDRS up to 5 letters (Table on p719; also p714, paragraph starting “Transplantation of intact sheets…” for the subjects and their respective retinal diseases), anticipating claims 255-259, 263, 264, 266, 267, 271, and 272. Schwartz teaches administering a low dosage of immunosuppressant drugs comprising tacrolimus and mycophenolate mofetil a week before the surgical procedure and continued for 6 weeks (p714, paragraph starting “The immunosuppression regimen…”), anticipating claim 260 and 268. Schwartz teaches administering a dosage of 50,000 viable RPE cells (p714, paragraph starting “For clinical studies…”), anticipating claims 261 and 269. Schwartz does not teach administering any species of corticosteroid (i.e. none mentioned in the entire Methods section), anticipating the negative limitations of claims 262 and 270. 
Schwartz teaches 1) an average melanin concentration of 4.8 pg/cell (p716, right column, “We harvested two lots of RPE at different…”), 2) 99% bestrophin+ and PAX6+ RPE cells (p715, 1st paragraph under “Results” & Fig. 1),  3) 100% MITF and ZO-1 RPE cells (Table on p76 of Suppl.), 4) monolayer culturing and cobblestone morphology (p715, 1st paragraph under “Results”), and 3 passages (p714, 1st paragraph under “Procedure”), Melanin 4.8 pg/cell(p716, right column, “We harvested two lots of RPE at different…”), anticipating claims 265 and 273.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 255-257 and 259-264 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al. (Stem Cells (2009), 27, 2126-2135; provided in the IDS dated 10/06/2020) in view of Falkner-Radler et al. (Br J Opthalmol (2010), 95, 370-375; Reference V).
Lu teaches a method of treating murine subjects having retinal degenerative diseases, the method comprising: 1) differentiating human embryonic stem cells into retinal pigment epithelium (RPE) cells (p2127, subheading “Culture of hESCs and Differentiation into Mature RPE cells”), 2) administering the human RPE cells to either the subretinal space of the murine subjects (p2128, subheading “Transplantation Protocol”), wherein the subjects showed an improvement in visual acuity based upon reflexive head movements (p2128, subheading “Spatial Visual Acuity”), reading in part on claims 255-257, and a transplantation site comprising native RPE cells with overlying photoreceptor cells (i.e. the subretinal space) for claim 259 . Lu teaches administering a low dosage of the immunosuppressant drug cyclosporine a day before the surgical procedure and continued until they were sacrificed (p2127, paragraph starting “Animals and Experimental Designs”), reading on claim 260. Lu teaches administering a dosage of 20,000 or 50,000 pigmented RPE cells (p2127, paragraph starting “Animals and Experimental Designs”), anticipating claim 261. Lu does not teach administering any species of corticosteroid (i.e. none mentioned in the entire Materials and Methods section), anticipating the negative limitations of claim 262. Lu teaches that the RCS rat and Elov14 mouse are animal models of retinal degeneration and Stargardt’s disease, respectively (Abstract), reading in-part on claims 263 and 264. Lu teaches that the hESC-derived RPE cells were produced under manufacturing conditions applicable for use in human clinical trials (paragraph spanning p2133-34), reading in-part on claims 255, 263, and 264.
Regarding claim 255, Lu does not teach human subjects. Regarding claim 256, Lu does not teach the claimed BCVA patient outcomes. Regarding claim 263, Lu does not teach human subjects suffering from Stargardt’s disease. Regarding claim 264, Lu does not teach human subjects suffering from age-related macular degeneration.
Falkner-Radler teaches methods of treating human subjects having age-related macular degeneration, the method comprising administering human RPE cells (title and Abstract), reading on claims 255 and 264. Falkner-Radler teaches that a subset of the treated subjects showed improvements in vision as measured by distance BCVA and regained reading ability (p371, paragraph starting “In group 1…”, Fig. 1 and 2), reading on claim 255 and reading on option (c) claim 256 (i.e. gain of reading ability from a baseline of not being able to read as taught by Falkner-Radler inherently meets an improvement of at least 5 letters for claim 256 option(c) absent any showing otherwise, see M.P.E.P. § 2112).
	Regarding claim 255 and 264, it would have been obvious before the invention was made to substitute the murine subjects of Lu with the human subjects suffering from age-related macular degeneration of Falkner-Radler in Lu’s methods of treating subjects having a retinal degeneration condition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lu and Falkner-Radler are directed towards methods of treating retinal diseases by administering human RPE cells to mammalian subjects, and because Lu teaches that the RCS rat is an animal model of (human) retinal degeneration. The skilled artisan would have been motivated to do so because Lu as a whole implies that treating humans for retinal degenerative diseases would be the logical next step and so predictably advantageous after successful treatment of animal models of retinal degenerative disease as the RPE cells are manufactured the under conditions suitable for human clinical trials.
Regarding claims 255 and 256 option (c), it would have been obvious before the invention was made to further substitute the BCVA methods of Falkner-Radler for assaying human visual acuity for the methods of measuring visual acuity based upon reflexive head movements in rodents of Lu. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lu and Falkner-Radler are directed towards methods of treating retinal diseases by administering human RPE cells to mammalian subjects, and because both Lu and Falkner-Radler are directed towards methods of measuring visual acuity in mammalian subjects. The skilled artisan would have been motivated to do so because Falkner-Radler teaches that the BCVA methods are particularly advantageous for measuring human visual acuity, and the substitution would predictably enhance the methods of Lu when modified to administer the RPE cells to human subjects.
	Regarding claim 263, it would have been obvious before the invention was made to substitute the murine subjects of Lu with human subjects suffering from Stargardt’s disease in Lu’s methods of treating subjects having a retinal degeneration condition in view of Falkner-Radler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lu and Falkner-Radler are directed towards methods of treating retinal diseases by administering human RPE cells to mammalian subjects, and because Lu teaches that the Elov14 mouse is an animal model of Stargardt’s disease. The skilled artisan would have been motivated to do so because Lu as a whole implies that treating humans for retinal degenerative diseases would be the logical next step and so predictably advantageous after successful treatment of animal models of retinal degenerative disease as the RPE cells are manufactured the under conditions suitable for human clinical trials.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 258 and 266-272 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu and Falkner-Radler as applied to claim 255 above, and further in view of Malcuit et al. (WO 2009/051671; provided in the IDS dated 10/06/2020).
The teachings of Lu and Falkner-Radler are relied upon as set forth above. The pertinent teachings and rejection of claim 255 set forth above reads in-part on claim 266. The pertinent teachings and rejection of claim 259 set forth above reads in-part on claim 267. The pertinent teachings and rejection of claim 260 set forth above reads in-part on claim 268. The pertinent teachings and rejection of claim 261 set forth above reads in-part on claim 269. The pertinent teachings and rejection of claim 262 set forth above reads in-part on claim 270. The pertinent teachings and rejection of claim 263 set forth above reads in-part on claim 271. The pertinent teachings and rejection of claim 264 set forth above reads in-part on claim 272.
	Regarding claims 258 and 266, Lu and Falkner-Radler do not teach administration of the RPE cells to an area of the pericentral macula not completely lost to disease.
	Malcuit teaches methods of differentiating RPE cells from human pluripotent stem cells, wherein the human RPE cells would be useful for treating retinal degenerative diseases (Abstract). Malcuit teaches formulating the RPE cells in a pharmaceutically acceptable ophthalmic vehicle and administering the cells to affected regions of the eye such as the macula (p39, lines 24-33), reading on claims 258 and 266. Malcuit teaches that the macula is responsible for central vision and reading ability (p35, lines 12-19; also 36, lines 25-28), reading in-part on claims 258 and 266. 
	Regarding claims 258 and 266, it would have been obvious before the invention was made to substitute the subretinal administration route of Lu with the macular administration route of Malcuit while preserving the non-damaged areas of the macula. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lu and Malcuit are directed towards methods of treating retinal diseases by administering human RPE cells derived from hESCs to subjects. The skilled artisan would have been motivated to do so because Malcuit teaches the macula as an exemplary site of administration when administering RPE cells to treat retinal diseases, and because Malcuit makes clear that the macula is responsible for clear vision and reading and thus motivating a person of ordinary skill in the art to otherwise avoid any remaining healthy areas of the macula when treating a subject.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was made.

Claim 265 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu and Falkner-Radler as applied to claim 255 above, and further in view of and Idelson et al. (Cell Stem Cell (2009), 5, 396-408; provided in the IDS dated 10/06/2020), Hu 2007 (Photochemistry and Photobiology (2008), 84, 645-649; Reference W), and Seagle et al. (PNAS (2005), 102(25), 8978-8983; Reference X) as evidenced by Carr et al. (PLoS One (2009), 4(12),e8152, 12 pages; provided in the IDS dated 10/06/2020).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of an average melanin concentration of both 1-5 pg/cell or greater than 8 pg/cell for claim 265.
	The teachings of Lu and Falkner-Radler are relied upon as set forth above, and read on the melanin content/concentration of claim 265. Lu further teaches that RPE cells are positive for bestrophin, PAX6, and MITF as measured by qPCR (Fig. 2), reading in-part on claim 265. Lu teaches that the RPE cells are pigmented (Table 1), which as evidenced by Carr the pigment comprises melanin (Fig. 2 of Carr for melanin-containing melanosomes), reading in-part on claim 265. Lu further teaches culturing the RPE cells as a monolayer (Fig. 1, noting a single layer of cells), reading in-part on claim 265 (c).
	Carr teaches that RPE cells inherently possess cobblestone morphology (Fig. 1) when culturing as a monolayer (paragraph spanning p3-4). Therefore the teachings of Liu as evidenced by Carr reads on the cobblestone morphology of claim 265.
	Regarding claim 265, Lu and Falkner-Radler do not teach a melanin concentration of 1-5 pg/cell or greater than 8 pg/cell. Regarding claim 265, Lu does not quantify the bestrophin PAX6, and MITF expression levels relative to the number of cells. Regarding claim 265, Lu and Falkner-Radler do not teach any ZO-1 expression. 
	Idelson teaches methods of differentiating human embryonic stem cells into functional retinal epithelium (RPE) cells (Abstract). Idelson teaches that the majority of pigmented RPE cells are positive for ZO-1, bestrophin, and Pax6 (Fig. 4 and paragraph starting “To characterize the phenotype of pigmented cells…” through paragraph ending “…but rather RPE-like cells” on p400), reading in-part on claim 265.
	Hu teaches that human RPE cells culture in vitro have a melanin content of ranging from 0.0036-0.502 ng/ cell (i.e. 3.6-502 pg/cell) with the melanin content decreasing over time as a function of the number of cell passages (Table 2), reading on claim 265.
Seagle teaches that the melanin content in RPE cells positively correlates with increased photoprotection from blue light-induced apoptosis (Abstract; Table 1 and p8981, subheading “Apoptosis Assay”, and p8982, subheading “Melanin Phototoxicity and Photoprotection” and particularly the paragraph starting “On the basis of the work presented here…”), reading in-part on claim 265. Seagle teaches methods of isolating and culturing human RPE cells (p8978, 1st paragraph under “Materials and Methods”), reading on claim 265.
	Regarding the melanin concentration of claim 265 (a) and (c), It would have been obvious before the invention was made to further passage and culture the RPE cells of Lu to achieve a melanin content of either 1-5 pg/ cell or greater than 8 pg/cell as taught by Hu and in view of Seagle. A person of ordinary skill in the art would have had a reasonable expectation of success in Lu, Hu, and Seagle are all in-part directed towards the culturing of RPE cells. The skilled artisan would have been motivated to do so because Seagle teaches that the melanin content in RPE cells positively correlates with increased photoprotection from blue light-induced apoptosis, and so selecting cells with higher melanin contents would likely improve the survivability of the RPE cells of Lu as Seagle teaches a known correlation between melanin content and resistance to blue light-induced apoptosis.
Regarding claim 265(b), while neither Lu nor Idelson quantify the claimed marker expression, Lu and Idelson make clear that ZO-1+, bestrophin+, MITF+, and PAX6+ expression are predictable identifiers of RPE cells. Therefore, the limitations of claim 265 (b) are directed towards the relative purity of the claimed RPE cells and so It would have been obvious before the invention was made to further enrich Lu’s RPE cells based on at least 50-99% positivity for ZO-1, bestrophin, MITF, and PAX6 in view of Idelson and prior to administering the RPE cells of Lu to a subject. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lu and Idelson are directed towards methods of differentiating human embryonic stem cells (hESC) into retinal pigment epithelium (RPE) cells. The skilled artisan would have been motivated to do so because Lu is directed towards methods of then administering the RPE cells to subjects to treat retinal degeneration, and so obtaining greater quantities of RPE cells based on known markers of RPE cell fate would be predictably advantageous to yield for available RPE cells for the downstream treatment methods of Lu.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claim 273 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu, Falkner-Radler, and Malcuit as applied to claim 266 above, and further in view of and Idelson et al. (provided in the IDS dated 10/06/2020), Hu 2007 (Photochemistry and Photobiology (2008), 84, 645-649; Reference W), and Seagle et al. (PNAS (2005), 102(25), 8978-8983; Reference X) as evidenced by Carr et al. (PLoS One (2009), 4(12),e8152, 12 pages; provided in the IDS dated 10/06/2020).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of an average melanin concentration of both 1-5 pg/cell greater than 8 pg/cell for claim 273.
The teachings of Lu, Falkner-Radler, and Malcuit are relied upon as set forth above, and read on the melanin content/concentration of claim 265. Lu further teaches that RPE cells are positive for bestrophin, PAX6, and MITF as measured by qPCR (Fig. 2), reading in-part on claim 265. Lu teaches that the RPE cells are pigmented (Table 1), which as evidenced by Carr the pigment comprises melanin (Fig. 2 of Carr for melanin-containing melanosomes), reading in-part on claim 273. Lu further teaches culturing the RPE cells as a monolayer (Fig. 1, noting a single layer of cells), reading in-part on claim 273 (c).
Carr teaches that RPE cells inherently possess cobblestone morphology (Fig. 1) when culturing as a monolayer (paragraph spanning p3-4). Therefore the teachings of Liu as evidenced by Carr reads on the cobblestone morphology of claim 273.	
Regarding claim 273, Lu, Falkner-Radler, and Malcuit do not teach a melanin concentration of 1-5 pg/cell or greater than 8 pg/cell. Regarding claim 265, Lu does not quantify the bestrophin PAX6, and MITF expression levels relative to the number of cells. Regarding claim 273, Lu, Falkner-Radler, and Malcuit do not teach any ZO-1 expression. 
Idelson teaches methods of differentiating human embryonic stem cells into functional retinal epithelium (RPE) cells (Abstract). Idelson teaches that the majority of pigmented RPE cells are positive for ZO-1, bestrophin, and Pax6 (Fig. 4 and paragraph starting “To characterize the phenotype of pigmented cells…” through paragraph ending “…but rather RPE-like cells” on p400), reading in-part on claim 273.
Hu teaches that human RPE cells culture in vitro have a melanin content of ranging from 0.0036-0.502 ng/ cell (i.e. 3.6-502 pg/cell) with the melanin content decreasing over time as a function of the number of cell passages (Table 2), reading on claim 273.
Seagle teaches that the melanin content in RPE cells positively correlates with increased photoprotection from blue light-induced apoptosis (Abstract; Table 1 and p8981, subheading “Apoptosis Assay”, and p8982, subheading “Melanin Phototoxicity and Photoprotection” and particularly the paragraph starting “On the basis of the work presented here…”), reading in-part on claim 265. Seagle teaches methods of isolating and culturing human RPE cells (p8978, 1st paragraph under “Materials and Methods”), reading on claim 273.
Regarding the melanin concentration of claim 273 (a) and (c), It would have been obvious before the invention was made to further passage and culture the RPE cells of Lu to achieve a melanin content of either 1-5 pg/ cell or greater than 8 pg/cell as taught by Hu and in view of Seagle. A person of ordinary skill in the art would have had a reasonable expectation of success in Lu, Hu, and Seagle are all in-part directed towards the culturing of RPE cells. The skilled artisan would have been motivated to do so because Seagle teaches that the melanin content in RPE cells positively correlates with increased photoprotection from blue light-induced apoptosis, and so selecting cells with higher melanin contents would likely improve the survivability of the RPE cells of Lu as Seagle teaches a known correlation between melanin content and resistance to blue light-induced apoptosis.
Regarding claim 273(b), while neither Lu nor Idelson quantify the claimed marker expression, Lu and Idelson make clear that ZO-1+, bestrophin+, MITF+, and PAX6+ expression are predictable identifiers of RPE cells. Therefore, the limitations of claim 273 (b) are directed towards the relative purity of the claimed RPE cells and so It would have been obvious before the invention was made to further enrich Lu’s RPE cells based on at least 50-99% positivity for ZO-1, bestrophin, MITF, and PAX6 in view of Idelson and prior to administering the RPE cells of Lu to a subject. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lu and Idelson are directed towards methods of differentiating human embryonic stem cells (hESC) into retinal pigment epithelium (RPE) cells. The skilled artisan would have been motivated to do so because Lu is directed towards methods of then administering the RPE cells to subjects to treat retinal degeneration, and so obtaining greater quantities of RPE cells based on known markers of RPE cell fate would be predictably advantageous to yield for available RPE cells for the downstream treatment methods of Lu.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653